Trippe, Judge.
The court below held that as the levy had been dismissed by the judgment of the court, although a reason not good in law might have been assigned, yet as long as that judgment remained unreversed or was not set aside, there was no case in court; that the claim case was disposed of by the dismissal of the levy; and further, that a judgment was not void simply because a wrong reason was given for it. The subject matter before the court was the levy, the claim, and the issue growing out of it. The court had jurisdiction of all that, and a judgment rendered thereon was not void because a ground not good in law was assigned as a reason for it. If the pleadings are so defective that no legal judgment can be rendered, the judgment may be arrested or set aside. Or when a judgment has been rendered either party may move in arrest thereof, or to set it aside for any defect not amendable which appears on the face of the record or pleadings. A motion in arrest must be made during the term at which the judgment was obtained. A motion to set it aside may be made at any time within the statute of limitations: Code, sections 3587, 3588, 3589. None of these sections make such a judgment void, a nullity. Where they are not void, the proper steps should be taken either in arrest or to set them aside. A case dismissed is out of court, although an erroneous reason is assigned for the dismissal, and the proper proceedings must be taken in order to avoid its effect.
Judgment affirmed.